In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 16-952V
                                    Filed: January 29, 2019

* * * * * * * * * * * * * *                       *
MELISSA BIANCONI, on Behalf                       *
of S.L., a Minor,                                 *                UNPUBLISHED
                                                  *
                Petitioner,                       *
                                                  *                Decision on Joint Stipulation;
v.                                                *                Shingles; Measles-Mumps-Rubella
                                                  *                (“MMR”) and Varicella Vaccines
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                Respondent.                       *
                                                  *
* * * * * * * * * * * * * *                       *

Douglas Burdette, Esq., Burdette Law, PLLC, Seattle, WA, for petitioner.
Jeffrey Sprague, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On August 5, 2016, Melissa Bianconi (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, on behalf of her minor daughter, S.L.2
Petitioner alleges that S.L. developed shingles after receiving the measles-mumps-rubella
(“MMR”), and varicella vaccinations on October 29, 2015. Stipulation, filed January 29, 2019, at

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
¶¶ 1-4. Respondent denies that any of the aforementioned immunizations caused S.L.’s injury.
Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On January 29, 2019, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

       Respondent agrees to issue the following payment:

               An amount sufficient to purchase the annuity contract described in ¶ 10 of the
               Stipulation, paid to the life insurance company from which the annuity will be
               purchased (“Life Insurance Company”). The Secretary of Health and Human
               Services agrees to purchase an annuity contract from the Life Insurance Company
               for the benefit of S.L., pursuant to which the Life Insurance Company will agree to
               make three certain lump sum payments to S.L. for all other damages that would
               be available under 42 U.S.C. §300aa-15(a), as follows:

                   a. $20,442.99 payable in a certain lump sum on June 11, 2035,

                   b. $23,664.01 payable in a certain lump sum on June 11, 2039,

                   c. $28,481.56 payable in a certain lump sum on June 11, 2044.

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2